COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              SEARS AND
               ACE AMERICAN INSURANCE COMPANY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0143-16-4                                         PER CURIAM
                                                                                  JULY 19, 2016
              PATRICIA BALTIAN


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (David A. Obuchowicz; Midkiff, Muncie & Ross, P.C., on brief), for
                               appellants.

                               (Michael V. Durkin; Joel Atlas Skirble LLC, on brief), for appellee.


                     Sears and Ace American Insurance Company (employer) appeal a decision of the

              Workers’ Compensation Commission finding that Patricia Baltian (claimant) suffered a left knee

              injury in a compensable work accident and finding that ongoing disability was causally related to

              the accident. On appeal, employer contends the Commission erred in finding: (1) “claimant

              suffered an avulsion fracture as a result of her December 9, 2014 accident;” (2) “claimant’s

              medical treatment after February 18, 2015 was causally related to her December 9, 2014

              accident;” and (3) “claimant’s disability after February 18, 2015 was causally related to her

              December 9, 2014 accident.”

                     We have reviewed the record and the Commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the Commission in its final

              opinion. See Baltian v. Sears, VWC File No. VA00001013894 (Jan. 11, 2016). We dispense

              with oral argument and summarily affirm because the facts and legal contentions are adequately

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-